154 F.2d 1020 (1946)
B. J. MAIER, Trading as Great Eastern Metal Co., Libellant,
v.
PUBLICKER COMMERCIAL ALCOHOL CO. (Now Publicker Industries, Inc.), Appellant.
No. 9041.
Circuit Court of Appeals, Third Circuit.
Argued March 5, 1946.
Decided April 30, 1946.
John B. Shaw, of Philadelphia, Pa. (Krusen, Evans & Shaw, of Philadelphia, Pa., on the brief), for appellant.
Otto Kraus, Jr., of Philadelphia, Pa. (Howard M. Long and Howard T. Long, both of Philadelphia Pa., on the brief), for appellee.
Before BIGGS, MARIS, and O'CONNEL, Circuit Judges.
PER CURIAM.
The decree of the court below is affirmed upon the painstaking opinion, findings of fact and conclusions of law of judge Bard. See D.C., 62 F.Supp. 161.